UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Amendment No.3 (Rule 14d-100) Tender Offer Statement Under Section 14(d)(1)or 13(e)(1) of the Securities Exchange Act of 1934 Aldila, Inc. (Name of Subject Company (Issuer)) Aldila, Inc. (Name of Filing Person (identifying status as offeror, issuer or other person)) Common Stock (Title of Class of Securities) 014384200 (CUSIP Number of Class of Securities) Scott Bier Aldila, Inc. 14145 Danielson St., Suite B Poway, CA 92064 (858) 513-1801 Peter J. Tennyson Paul, Hastings, Janofsky& Walker LLP 695 Town Center Drive, 17th Floor Costa Mesa, California92626-1924 Telephone:(714) 668-6200 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** $7,500,000 $230.26 * Estimated for purposes of calculating the filing fee only. This calculation assumes the purchase of 496,688 shares of Common Stock of Aldila, Inc., at the tender offer price of $15.10 per share. ** The amount of the filing fee, calculated in accordance with Rule 0-11 under the Securities Exchange Act of 1934, as amended, and Fee Rate Advisory #6 for fiscal year 2007, issued February15, 2007 and the related SEC press release dated February16, 2007 equals $30.70 per million of the value of the transaction. ý Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2)and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $230.26 Filing Party: Aldila, Inc. Form or Registration No.: Schedule TO Date Filed: August24, 2007 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨third-party tender offer subject to Rule 14d-1. ýissuer tender offer subject to Rule 13e-4. ¨going-private transaction subject to Rule 13e-3. oamendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:ý INTRODUCTION This Amendment No.3 (the “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO (as amended, “Schedule TO”) originally filed with the Securities Exchange Commission on August24, 2007, as amended and supplemented by Amendment No.1 to Schedule TO filed by Aldila, Inc. on September7, 2007 and Amendment No. 2 to Schedule TO filed by Aldila, Inc. on September 27, 2007, relating to the offer by Aldila, Inc., a Delaware corporation (the “Company”), to purchase up to $7,500,000 in value of shares of its common stock, par value $0.01 per share, at a price per share not greater than $16.85 nor less than $15.10, net to the seller in cash, less any applicable withholding taxes and without interest, upon the terms and subject to the conditions set forth in the Offer to Purchase dated August24, 2007 (the “Offer to Purchase”), and in the related Letter of Transmittal (the “Letter of Transmittal”) which, together with any supplements and amendments thereto, collectively constitute the “Tender Offer.” The information in the Tender Offer, which was previously filed with the Schedule TO, is hereby incorporated by reference into this Amendment, except that such information is hereby amended and supplemented to the extent specifically provided herein. AMENDMENT Item 12.
